DETAILED CORRESPONDENCE
Response to Argument/Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to an interview conducted on 22 March 2021 as a response to the Non-Final Office Action issued on 4 February 2021.  Claims 1-20 are pending and considered below. 
Double Patenting
Applicant’s arguments, see Interview Summary dated 17 March 2021, with regard to the Double Patenting rejection of all pending claims 1-20 have been fully considered and are persuasive.  As discussed with the Applicant, the issued patent 10,520,820 is directed to the determination of merchant affinity measures while the instant invention is instead directed to the determination of consumer affinity measures.  The Double Patenting rejection of all pending claims 1-20 has been withdrawn. 

Reasons for Allowance
Claims 1-20 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Hu et al. (20190147469) in view of Carlson et al. (20160343017) and Ghosh et al. (20150142515) discloses a system and method comprising: 
transaction affinity platform computing components that execute software to perform operations that generate transaction affinity relationship information and the predictive affinity relationship information; and memory that stores the software and information used by the transaction affinity platform computing components to perform the operations to: 
receive transaction data associated with a set of transactions involving merchants and at least one user account used for the set of transactions;
generate a transaction affinity data set based on the transaction data;
generate the transaction affinity relationship information for a merchant affinity network based on the transaction affinity data set, the merchant affinity network including a set of merchants having affinity relationships based on the transaction data, and the transaction affinity relationship information including: 
merchant chain information for a set of merchant chains having the affinity relationships in the merchant affinity network, and 
for each merchant chain in the set of merchant chains, 
hop information reflecting a number of sequentially related transactions between at least an originating merchant and a terminating merchant in the merchant chain, 
merchant location information reflecting one or more location areas associated with each merchant in the merchant chain, 
merchant chain category information reflecting a transaction category associated with one or more merchants, of the set of merchants, in the merchant chain, and 
affinity value information reflecting a strength of an affinity between the one or more merchants in the merchant chain, 
where the strength is based on the transaction affinity data set;
analyze at least one of:
time information associated with the adjustment to first affinity value corresponding to the first merchant chain, 
time information associated with the merchant chains included in the transaction affinity relationship information, 
the merchant location information, the merchant chain category information, and 
the affinity value information associated with the set of merchant chains in the merchant affinity network: and 
determine predictive affinity relationship information for the merchant affinity network based on the analysis and the adjustment to the first affinity value corresponding to the first merchant chain, the predictive affinity relationship information including predictive change information reflecting a predicted change to a second affinity value corresponding to a second merchant chain in the merchant affinity network that is different from the first merchant chain.

However, the combination of Hu in view of Carlson and Ghosh does not teach at least: 
receive, via an interface that includes a graphical representation of the merchant affinity network, user input specifying an adjustment to a first affinity value corresponding to a first merchant chain in the set of merchant chains of the merchant chain information, 
the first affinity value reflecting a first strength of a first affinity between merchants included in the first merchant chain; and user input comprising at least one of:
graphical manipulation, via the interface, of a width associated with a first merchant link associated with the first affinity value, or textually changing, via the interface, the first affinity value.

Moreover, the missing claimed elements from the combination of Hu in view of Carlson and Ghosh are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Hu in view of Carlson and Ghosh because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for the combination. 

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682